Citation Nr: 1442326	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-42 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability prior to May 8, 2013, and in excess of 30 percent since May 8, 2013.

2. Entitlement to a rating in excess of 40 percent for a right knee disability.

3.  Entitlement to service connection for cardiomyopathy, to include as secondary to the service-connected left and right knee disabilities.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol, to include as secondary to service-connected right knee disability.




REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to December 1988 and from February 1991 to July 1991.

These matters are on appeal from July 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified during a videoconference Board hearing before the undersigned.  In November 2012, the Board granted the claim for service connection for sleep apnea and remanded the TDIU claim, which was granted by the RO in an October 2013 rating decision.  Accordingly, these issues are no longer on appeal.

A June 2013 rating decision increased the rating from 10 percent to 30 percent for osteoarthritis of the Veteran's left knee, effective May 8, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Board requested a Veterans' Health Administration (VHA) advisory opinion with regard to the Veteran's service connection claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinion and addendum were received by the Board in April and May 2014, respectively, and have been included in the claims folder for review.  The Veteran and his attorney were provided copies of the opinion and provided a period of 60-days to provide additional argument or evidence.  Neither has submitted a written statement in response to the expert medical opinions.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for allergic rhinitis/sinusitis and high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Even considering his complaints of pain, weakness, and functional impairment, for the period prior to May 8, 2013, the Veteran's left knee disability did not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, there is no evidence of ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.

2.  From May 8, 2013, to the present, even considering his continued complaints of pain, weakness, and functional impairment, there is no evidence that the Veteran's left knee disability resulted in limited flexion to 45 degrees or extension limited to 30 degrees; and, there is no evidence of ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.




3.  Even considering complaints of pain, weakness, and functional impairment, the Veteran's right knee disability does not result in limited flexion to 45 degrees or extension limited to 45 degrees; and, there is no evidence of ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.

4.  A chronic heart disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that Veteran's currently diagnosed cardiomyopathy was caused or aggravated by his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to May 8, 2013, the criteria for an initial disability rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2013).

2.  Since May 8, 2013, the criteria for a disability rating in excess of 30 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71, 4.71a, DCs 5003, 5010, 5260, 5261 (2013).

3.  The criteria for a rating in excess of 40 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71, 4.71a, DCs 5003, 5010, 5260, 5261 (2013).

4.  The criteria for service connection for cardiomyopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The appeal for an increased rating for left knee disability arises from disagreement with the initial evaluation following the grant of service connection for left knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the claims for an increased rating for right knee disability and service connection for cardiomyopathy, the Veteran was notified via letter dated in November 2007 of the criteria for establishing entitlement to an increased rating and service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The RO also explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

The record further reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service treatment records from the Veteran's second period of service, VA treatment records, records from the Social Security Administration (SSA), and private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In April 2009, VA issued a Formal Finding Memorandum indicating that the STRs from the Veteran's second period of service were unavailable for review.  The Veteran was notified of this finding.  There is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Recognition is given to the fact that the Veteran's service connection claim for cardiomyopathy is based on his contention that the heart disability is secondary to his service-connected knee disability.  He does not contend otherwise.  Regardless, the Board's analysis of the Veteran's claim has been undertaken with this duty in mind.

In addition, the Veteran was afforded a VA joints examination in June 2008 and a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) examination in May 2013, pertinent to the increased rating claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were comprehensive and adequately addressed the Veteran's orthopedic symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.

The Board notes that the Veteran's VA knee and leg conditions DBQ examination from May 2013 is over one-year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right or left knee disability since the most recent examination.  The Veteran has not argued the contrary.  Thus, the Board finds that remand for an additional VA examination is not required in this instance.

With regard to the Veteran's claim for service connection for cardiomyopathy, a VA heart examinations were conducted in June 2008 and May 2013.  An addendum opinion was secured in August 2013.  None of the opinions/evidence clarified the nature and etiology of the Veteran's cardiomyopathy, including whether it was secondary to his service-connected bilateral knee disability.

To address this oversight, a VHA opinion was obtained in April 2014 followed by a clarification opinion in May 2014.  The opinions were provided by Chief of Cardiology, Dr. A.K.M., and are adequate for decision-making purposes.  The opinions included a full review of the Veteran's claims file, including the STRs records and extensive post-service treatment records, and were responsive to the questions posed by the Board.  The opinions are supported by sufficient detail, refer to specific documents and medical history, and are supported by sufficient rationale. Barr, supra.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2012 which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge solicited the Veteran to testify on the nature and severity of his service-connected bilateral knee disability and the history and etiology of his heart disorder, to include whether he had any evidence that such symptoms could be related to his active service or to his service-connected bilateral knee disability.  The Veteran's testimony also triggered the Board's decision to Remand the matters to obtain the above-referenced VA treatment records and May 2013 VA examinations.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  VA has thereby complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Recognition is given to the July 2013 correspondence in which the Veteran's attorney stated a notice of disagreement (NOD) was being submitted in response to the rating assigned for left knee disability in the June 2013 rating decision.  In that correspondence, the attorney also requested an informal telephone conference with a Decision Review Officer (DRO). A claimant can request a DRO hearing at the NOD stage. 38 C.F.R. § 3.2600.  A July 2013 letter from the RO appears to have addressed this request but no such conference was conducted.    

However, the issue of the ratings to be assigned for left knee disability was already before the Board in November 2012 when this matter was remanded for further development, including a May 2013 VA examination upon which the increased 30 percent disability was assigned.  The RO's June 2013 rating decisions is merely a continuation of actions taken during remand of this pending appeal.  This issue is well past a NOD stage and well past the point at which a DRO can become involved and hold a hearing.  In October 2013, a supplemental statement of the case was issued which considered the evidence added to the appeal since the November 2012 Remand.  The attorney was given the opportunity to respond with additional evidence and argument.  There is no prejudice in proceeding with an adjudication of the appeal.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

With regard to the Veteran's right knee disability, a September 1995 rating decision granted service connection and assigned a 10 percent disability rating for the Veteran's internal derangement of the right knee with osteoarthritis, status post arthroscopy, effective November 14, 1994, under DC 5010.  By rating action dated in April 2001, the 10 percent rating assigned for the Veteran's right knee disability was increased to 20 percent, effective August 2, 2000, under DC 5260, for post-traumatic arthritis with limited flexion.  By rating action dated in April 2005, the 20 percent rating for post traumatic arthritis of the right knee was increased to 40 percent, under DCs 5003-5261.  The July 2008 rating decision on appeal continued the 40 percent rating.

With regard to the Veteran's left knee disability, a July 2008 rating decision granted service connection and assigned a 10 percent disability rating for the Veteran's osteoarthritis of the left knee, effective October 23, 2007, under DCs 5010-5260.  Pursuant to the Board's November 2012 Remand, by rating action dated in June 2013, the 10 percent rating assigned for the Veteran's left knee disability was increased to 30 percent, effective May 8, 2013, under DCs 5010-5261, for osteoarthritis with limited extension.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5260 pertains to limitation of flexion of the leg and Diagnostic Code 5261 pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5003 pertains to degenerative arthritis and Diagnostic Code 5010 pertains to arthritis due to trauma.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected. 

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is assigned a noncompensable rating.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension limited to 5 degrees warrants a noncompensable percent rating; extension limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel held that separate ratings could also be provided for compensable limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Turning to the merits of the claims, an April 2004 VA treatment note shows that the Veteran was able to do aquatic exercise and had lost a significant amount of weight.  

SSA records include an October 2006 statement which reflects the Veteran's complaint of right knee pain, swelling, and difficulty with activities of daily living including prolonged standing, walking, and sitting.  A December 2006 private report indicates that he walked "stiff-kneed" with the right knee, but the left and right knee were normal on range of motion testing.  The physician diagnosed degenerative joint disease (DJD).  An X-ray examination revealed moderate to marked degenerative arthritis.

VA treatment records include reports dated in August 2007 which reflect that the Veteran had an enlarged right knee with pain and severe swelling of the right side and soft tissue edema which the physician opined was due to weight gain.  Right knee range of motion testing revealed minus 10 degrees extension.  There was evidence of crepitation and moderate osteoarthritic change.  X-ray examination of the left knee revealed severe osteoarthritis and increasing arthritis of the right knee with no fractures noted.  He underwent arthroscopic surgery on the right knee because of torn cartilage.  He also received multiple Kenalog injections.

A September 2007 MRI of the right knee indicated findings consistent with advanced osteoarthritis.  It was worse on the medial compartment of the knee, where there was direct apposition of the medial femoral condyle with the medial tibial plateau with associated bony edema.  The medial meniscus was completely torn and only fragments of the anterior and posterior horns were seen, displaced anteriorly, posteriorly, and laterally.  The lateral meniscus was markedly thinned and its anterior horn was flattened.  These findings were most consistent with chronic degeneration/tear.  A March 2008 report indicates a history of right knee osteoarthritis with medial meniscal tear and arthroscopy in 1991.

On VA joints examination in June 2008, the Veteran complained of progressively worsening right knee pain.  He was scheduled to have right knee surgery in 2007 which was interrupted due to implantation of a pacemaker.  He complained of severe daily right knee pain and left knee pain for which he took Tylenol p.r.n. (as needed).    Right knee symptoms included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and an electric shock sensation in the knee.  There was no evidence of incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  Left knee symptoms included pain, stiffness, weakness, and mild daily flare-ups.  He had problems with prolonged sitting, standing, and walking.  He avoided prolonged weight bearing with both knees.  There was no evidence of giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  With both knees he had difficulty with prolonged sitting, standing, and walking.  Pain was alleviated by medication, heat, and ice.  He had severe daily flare-ups of the right knee and mild daily flare-ups of the left knee.  Both knees were negative for signs of constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He used a cane or crutch with right knee flare-ups and had an antalgic gait.

On right knee examination, there was tenderness, pain at rest, guarding of movement, clicks or snaps, and grinding.  On left knee examination, there was evidence of clicks or snaps and guarding.  There was no objective evidence of crepitation, instability, patellar or meniscus abnormality, abnormal tendons or bursae for the right or the left knee.

Range of motion testing of the left knee revealed 110 degrees flexion and normal extension without evidence of pain.  Range of motion testing of the right knee revealed 90 degrees flexion and 5 degrees extension with objective evidence of pain.  Following repetitive stress testing, there was objective evidence of pain.  There were no additional limitations after three repetitions of range of motion or any evidence of ankylosis.  X-ray examination of the right knee revealed severe degenerative change and X-ray examination of the left knee indicated severe degenerative osteoarthritic changes with mild calcific tendinitis of the patella.
The examiner diagnosed right knee post traumatic degenerative osteoarthritis, chondromalacia, and meniscus tear with severe effects on chores, shopping, recreation, prevented sports, moderate effects on traveling and driving, and no effects on feeding, bathing, dressing, toileting, grooming.  With regard to the left knee, the examiner diagnosed left knee degenerative osteoarthritis with calcific tendinitis of the patella with no effects on recreation, traveling, feeding, bathing, dressing ,toileting, grooming, and driving and moderate effects on chores, shopping, exercise, and sports.

The Veteran underwent right knee arthroscopy in November 2008 and a meniscal tear of the right knee was diagnosed.  By December 2008, there was no evidence of swelling, but he walked with crutches.  He felt good and range of motion was improving.  Physical therapy was prescribed.  Right knee pain was rated 4 to 5 out of 10 on the pain scale.  Range of motion testing of the right knee revealed -5 degrees extension and 100 degrees flexion.  Left knee range of motion revealed normal extension and 105 degrees flexion.  The assessment was limited range of motion in the right knee with decreased right leg strength.  

A subsequent December 2008 report indicates that the Veteran's right knee had improved range of motion.  He was walking on crutches and could almost place his full weight on the knee.  In January 2009, the Veteran received a second Hyalgan injection in the right knee for limited and painful range of motion.  Ligaments were intact without effusion, erythema, or heat.  Right knee arthritis was diagnosed and the Veteran was given a Supartz injection.  He received a second injection in February 2009. 

SSA records include an April 2009 private residual functional capacity questionnaire which reflects diagnoses of knee arthritis and obesity and states that the Veteran had difficulty with prolonged sitting, standing, and walking.  He did not require the use of a cane or other assistive device with occasional standing and walking.  It was noted that he was expected to miss about four days from work per month due to his disabilities and had pain, functional loss, weakness, fatigability, incoordination, and limitation of motion.

VA treatment records include a November 2009 assessment of right knee osteoarthritis with medial meniscal tear status post arthroscopy with worsening pain.  In December 2009, right knee pain was rated 3 to 8 out of 10 on the pain scale.  Right knee range of motion was from 0 to 100 degrees.  Strength in the lower extremities was 4+/5.  It was noted that he underwent a second arthroscopic procedure in November 2008.  He had undergone a series of viscosupplementation with moderate pain relief to the right knee.  A June 2010 bilateral knee X-ray examination reflects an impression of bilateral degenerative joint disease (DJD).  In October 2010, the Veteran received a Hyalgan injection.  In May 2011, he complained of occasional right knee pain and received a Synvisc I injection in July 2011.  A February 2012 report indicates that right knee injections improved pain and swelling.  On examination there was some crepitation in the knee joint on palpation, but he was still functioning very well.

The Veteran submitted a May 2012 statement from M.S. who stated that they attend the same church where the Veteran attended service one day a week, as opposed to two to three times a week, due to his "debilitating condition."  He stated that the Veteran's mobility appeared to be limited due to the pain he experienced when walking.  He "waddled" most of the time and used a cane as needed.

In June 2012, the Veteran testified that he had swelling in both knees and felt giving way in the left knee.  He used a cane, but stated that he had fallen in the past and stumbled without use of the cane.  He also had stiffness and pain.  He testified that he periodically experienced electric shock sensations in both knees and that he had two right knee surgeries.

On VA knee and lower leg conditions DBQ examination May 2013, range of motion testing of the right knee revealed 80 degrees flexion with pain at 70 degrees, and 30 degrees extension with pain at 15 degrees.  Range of motion testing of the left knee revealed 105 degrees flexion with pain at 80 degrees and normal extension.  During flare-ups, right knee flexion was to 80 degrees with 20 degrees extension and left knee flexion was to 75 degrees with 20 degrees extension.  The Veteran was able to perform repetitive stress testing with three repetitions.  There was additional limitation in range of motion of the knees following repetitive stress testing.  There was also functional loss and/or functional impairment of the knee and lower leg.  With the right and left knee, there was less movement than normal, pain on movement, and swelling.  With the right knee, there was also weakened movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain to palpation for joint line or soft tissues of both knees.

Muscle strength and joint stability tests were normal for both knees.  There was no evidence of recurrent patellar subluxation/dislocation or acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.  He had frequent episodes of joint pain and effusion in both knees.  There was no evidence of meniscal dislocation or frequent episodes of joint locking in either knee.  He had a history of meniscectomy in the right knee in November 2008 and shaving of the lateral meniscus and lateral compartment.  However, the examiner stated that he did not have any residual signs and/or symptoms due to a meniscectomy.  He had not undergone a total knee joint replacement and had no residuals signs and/or symptoms due to arthroscopic or other knee surgery not described above.  Nor did he have any scarring (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section above.

As regards the right knee, there was medial joint line tenderness, crepitations, and abnormal patella tracking.  As regards the left knee, there was medial joint line guarding.  With regard to assistive devices, he required the constant use of a brace and cane.  Imaging studies revealed degenerative or traumatic arthritis of both knees.  X-ray examination of the knees July 2010 revealed advanced bilateral DJD which the examiner opined affected his ability to work.  He worked as a paralegal and lost his job in 2006 due to too many medical appointments.  The examiner opined that he would have difficulty preforming job functions due to the need to repeatedly sit and stand, walk, and carry loads.  The examiner diagnosed bilateral knee DJD.

A. Left knee

Having reviewed the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee disability prior to May 8, 2013, based on limitation of motion.  The Veteran's extension and flexion measurements as determined by VA physicians and the VA examiner do not meet the requirements for a 20 percent rating.  His measurements were, at worst documented, normal extension and flexion limited to 105 degrees.  To warrant a higher rating, the Veteran's extension would need to be limited to least 15 degrees and flexion limited to at least 30 degrees.  There is also no basis for assigning a separate compensable rating for limitation of extension.  The Veteran's noncompensable limitation of motion of the left knee warrants no higher than a 10 percent disability rating based on X-ray evidence of arthritis.  As the Veteran was already in receipt of a 10 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

Since May 8, 2013, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's left knee disability based on limitation of motion.  On VA examination in May 2013, during flare-ups, left knee flexion was to 75 degrees with 20 degrees extension.  To warrant a higher rating, the Veteran's extension would need to be limited to least 30 degrees.  Further, a separate compensable rating for limitation of flexion under DC 5260 is not warranted as flexion would need to be limited to at least 45 degrees.  In addition, while there is X-ray evidence of arthritis of the right knee, the Veteran would not be entitled to separate compensable ratings.  As the Veteran is already in receipt of 30 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

B. Right knee

Having reviewed the foregoing, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's right knee disability based on limitation of motion.  The Veteran's extension and flexion measurements as determined by both the VA examiners do not meet the requirements for a 50 percent rating.  His measurements were, at worst documented, 30 degrees extension with pain at 15 degrees and 80 degrees flexion with pain at 70 degrees.  To warrant a higher rating, the Veteran's extension would need to be limited to least 45 degrees.  Moreover, the Veteran is not entitled to a rating higher than 40 percent under DC 5260 as 30 percent is the maximum schedular rating under DC 5260 for limitation of flexion.  A separate compensable rating for limitation of flexion under DC 5260 is not warranted as flexion would need to be limited to at least 45 degrees, which was not demonstrated.  In addition, as the Veteran is already in receipt of a 40 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

C.  Right and Left knee

The Board has also considered the effect of the Veteran's complaints of pain, weakness and giving way of the right or left knee.  38 C.F.R. 38 C.F.R. § §§ 4.40, 4.45 (2013); DeLuca, supra.  The record clearly documents the Veteran's subjective complaints of pain.  Those complaints were also taken into consideration when the Veteran was examined by VA.  During the June 2008 examination, there was pain after repetitive use, with no additional loss of motion on repetitive use of the joint.  On May 2013 examination, there was additional limitation in range of motion of the knees following repetitive stress testing.  Both knees demonstrated less movement than normal, pain on movement, and swelling.  With the right knee, there was also weakened movement and excess fatigability.  However, an increased rating for the Veteran's service-connected left and right knee disabilities is not warranted on the basis of functional loss due to pain or weakness.  Even in considering the point where pain was first experienced, would still not meet the threshold requirements for a 50 percent rating for right knee disability under DC 5261 or a separate compensable rating under DC 5260 or a rating in excess of 10 percent prior to May 8, 2013, or in excess of 30 percent since May 8, 2013, for left knee disability.  See, Mitchell, supra.  The Board finds that the Veteran's complaints of pain and functional impairment are consistent with, and encompassed by, the 40 percent disability rating assigned for the right knee and the 10 and 30 percent ratings assigned for the left knee.  As such, the preponderance of the evidence is against a rating in excess of 40 percent for right knee disability and a rating in excess of 10 percent for a left knee disability prior to May 8, 2013, and in excess of 30 percent since May 8, 2013.

The Board has considered whether a separate rating is warranted for instability of the right knee, at any time during the appeal, and the left knee prior to and since May 8, 2013.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, and despite his complaints of instability and/or "giving away," the medical evidence shows that the Veteran has not been found to have instability.  The June 2008 and May 2013 VA examinations all clearly described the right and left knee as being stable.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board has also considered whether a higher disability rating may be assigned for disability of the right knee, at any time during the pending appeal, and left knee prior to or since May 8, 2013, under other relevant diagnostic codes.  However, as there is no evidence of ankylosis of the right or left knee, Diagnostic Code 5256 is inapplicable in this case.  38 C.F.R. § 4.71a, DC 5256.  The Veteran has displayed an ability to flex and extend both knees as noted above.

With regard to whether a separate or higher rating can be assigned for the right or left knee under DC 5258, on VA examination in June 2008 and May 2013, while there was evidence of bilateral knee pain, there was no objective evidence of frequent episodes of locking or effusion in either knee.  A higher rating for the left knee prior to May 8, 2013; a separate rating for the left knee since May 8, 2013; or a separate rating for the right knee under Diagnostic Codes 5258 would thereby be inappropriate.  

Finally, while the evidence does not indicate any surgical procedure of the left knee, the medical evidence establishes that in November 2008 the Veteran underwent arthroscopy of the right knee due to a meniscal tear which included shaving of the lateral meniscus and lateral compartment.  The May 2013 examiner stated that he did not have any residual signs and/or symptoms due to a meniscectomy and there is no evidence that the Veteran underwent complete removal of the semilunar cartilage.  A separate rating under Diagnostic Code, 5259 would thereby be inappropriate.  The Board has also considered the applicability of Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum), but finds that they are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, DCs 5262, 5263.

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's bilateral knee disabilities.  Reference is made to the June 2008 VA examination and June 2012 testimony during which he described electrical shock-like sensations in his knees.  However, the record is negative for any diagnosed neurological disorder of the right or left leg.



D. Other Considerations

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic symptomatology including pain, weakness, locking, and giving way in the right and left knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for right and left knee disabilities, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's orthopedic disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as endocarditis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiomyopathy is arguably a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is claiming service connection for cardiomyopathy.  He contends that his cardiomyopathy is proximately due to or the result of the service-connected left and/or right knee disability(ies).  Specifically, he argues that the knee disabilities have prevented him exercising that, in turn, has caused a change in body habitus (obesity and weight gain issues) that developed into heart problems.  He adds that the use of steroids to treat his bilateral knee disabilities have also caused the weight gain which led to his current heart problems.

As to element (1) of the Shedden/Caluza analysis, there is evidence of a current heart disability in this case.  When the Veteran underwent medical examination in connection with his claim in June 2008, the examiner diagnosed non ischemic cardiomyopathy (NICM), status post dual chamber ICD, and atrial fibrillation.

Turning to element (2), service incurrence, the available STRs from the Veteran's second period of service are negative for any complaints, treatment, or diagnosis of a cardiologic disease.  What appears to be a April 1992 physical examination shows a normal heart clinical evaluation and indicates that a weight control program was needed.

The outcome of the disposition of this matter therefore depends of whether there is sufficient evidence of a causal relationship between the present disability and injury incurred during service or to his service-connected bilateral knee disability.  The Board finds that the preponderance of the evidence is against this aspect of the appeal.

Post-service, VA treatment records indicate a history of weight gain related to steroid injections for knee problems.  A February 2002 report which indicates that the Veteran participated in a swimming program for arthritis and was on a weight reduction diet.  A January 2006 report reflects an assessment of obesity and indicates that the Veteran was encouraged to lose weight.  An October 2006 report states that the Veteran had been taking steroids for two years which caused significant weight gain.  Another report reflects that the Veteran was morbidly obese and was encouraged to diet exercise to lose weight, but that he had not been able to do much exercise due to knee pain.  A June 2007 cardiology report reflects a history of an abnormal echocardiogram in October 2006 and an impression of LV dysfunction by echo and nuclear gated stress with normal EF by MUGA, atrial septal aneurysm without evidence for PFO/ASD, obesity, hyperlipidemia, and brief episodes of MAT/AFIB on Holter.  A history of an irregular heartbeat was also noted.  An August 2007 report indicates that he had multiple Kenalog injections for his right knee disability which he felt caused him to gain weight. An October 2007 report indicates an impression of cardiomyopathy of unknown etiology that was diagnosed in 2006, but was left untreated.

SSA records include a December 2006 report which indicates a diagnosis of morbid obesity.  A May 2008 SSA disability determination shows that the Veteran was determined to be disabled since August 2007 due to primary diagnoses of obesity and other hyperalimentation and a secondary diagnosis of cardiomyopathies. 

On VA heart examination in June 2008, the Veteran presented with a history of a cardiac pacemaker and ICD implantation in February 2008.  The examiner diagnosed non ischemic cardiomyopathy status post dual chamber ICD, and atrial fibrillation.  The examiner opined that the Veteran's heart conditions were less likely as not caused by or a result of his post traumatic arthritis of the right knee.  The rationale provided in part was that degenerative osteoarthritis is a wear and tear condition and that the Veteran underwent implantation of a dual chamber ICD implantation for dilated cardiomyopathy, a condition which existed prior to his February 2008 surgery.

VA treatment records provided on CD-ROM including an October 2008 report which states that the Veteran wanted to proceed with right knee surgery, but had not lost any weight.  He was deemed severely overweight and obese and advised that if he did not lose weight he was would be jeopardizing his knee joint as well as his heart.  

The Veteran submitted a May 2012 statement on CD-ROM from friends he met in 2000 which state that his weight gain appeared to coincide with his increased use of steroids.  

At the June 2012 hearing, the Veteran's attorney pointed out that his weight went up because of his inactivity and that his heart condition worsened.  She stated that NIH has done studies which state that cardiovascular disease is one of the significant risk factors is physical inactivity.

Pursuant to the Board's November 2012 Remand, the Veteran was afforded a VA heart conditions DBQ examination in May 2013.  After reviewing the claims file and a full examination of the Veteran, the examiner diagnosed supraventricular arrhythmia and implantable cardioverter.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  With regard to whether his bilateral knee condition led to his obesity which led to his cardiomyopathy, the examiner opined that the Veteran's claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected conditions. The rationale was that the Veteran has dilated cardiomyopathy.  The examiner explained that there is a body of evidence which supports the theory that obesity leads to cardiomyopathy, but there is "no evidence to tell whether his cardiomyopathy is actually due to obesity or one of the other types of dilated cardiomyopathies such as post-myocarditis or truly idiopathic."  The examiner indicated that she could not conclude that the cardiomyopathy was due to obesity without being able to document weight gain despite stable caloric intake before and after the development of his service-connected knee condition.

In an August 2013 VA addendum opinion, the examiner opined that it is not at least as likely as not that the Veteran's cardiomyopathy was aggravated beyond its natural progression by the left and right knee disabilities.  The examiner explained that it is true that obesity puts additional stress on the cardiovascular system.  However, there is no pre-diagnosis LVEF and no nexus between his weight gain and his LVEF.

In March 2014, the Board requested a VHA advisory opinion as to whether the Veteran's service-connected left and/or right knee disability(ies), to include the steroid medications administered to treat those disabilities, caused or aggravated his diagnosed cardiomyopathy.  In the VHA request, in pertinent part, the Board explained that while the VA examiner opined that the Veteran's cardiomyopathy was not aggravated by the left and right knee disabilities, there was no opinion of record which addressed the relationship, if any, between the steroid injections used to treat the Veteran's service-connected left and right knee disabilities and his cardiomyopathy.  

Pursuant to the Board's request, in April 2014, Dr. A.K.M., Chief of Cardiology, responded in his report "that it is likely and possible, but without certainty that his cardiomyopathy is related to obesity."  He opined that he did not think that the Veteran's obesity is due entirely to or related directly to his knee problem or directly related to steroid injection(s).  He further opined that the steroid injection(s) may have contributed to further weight gain, but explained that the Veteran was already morbidly obese.

In May 2014, the Board requested clarification of the April 2014 and an opinion as to whether the Veteran's bilateral knee disabilities, including the steroid medications administered to treat those disabilities, aggravated his cardiomyopathy.  In response to the Board's request, in a May 2014 addendum opinion, Dr. A.K.M. opined that he did not believe that the Veteran's knee condition and or its treatment with steroids had contributed to his cardiomyopathy.  The opinion is supported by the VHA medical expert's review of medical literature and citation to the same.

Thus, as to element (3), a nexus, there is no medical opinion of record which relates any of the Veteran's cardiomyopathy or any other heart condition to the Veteran's active service or to his service-connected bilateral knee disabilities.

A review of the foregoing fails to show that the Veteran had a chronic heart disability in service.  There is no evidence of a heart disorder within a year of service discharge or continuity of symptomatology.  Nor is there any evidence that any heart disorder was caused by his active service or a service-connected disability.  Service connection for cardiomyopathy based on the theories of direct onset (38 C.F.R. § 3.303(a)), presumption (38 C.F.R. § 3.309(a)), continuity of symptomatology (38 C.F.R. § 3.303(b)), and/or on a secondary basis (38 C.F.R. § 3.310) is not established.

In sum, the Veteran was not shown to have any heart disorder or cardiomyopathy during service.  Rather, the earliest post-service medical evidence of any relevant findings of heart disability is in October 2006, over 15 years after service, respectively.  Such weighs heavily against the claim.  Moreover, as previously stated, there is no competent medical opinion that relates any heart disorder to his service or to his service-connected bilateral knee disabilities.

Finally, the Board has considered the Veteran's attorney's contention at the June 2012 hearing that NIH has done studies which state that cardiovascular disease is one of the significant risk factors is physical inactivity.  However, as a lay person, relying on a generic medical treatise, neither the Veteran nor his attorney is qualified to render a medical opinion as to the etiology of his claimed cardiomyopathy.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The aforementioned NIH studies lack probative value in the consideration of the Veteran's claim.  Moreover, the studies were essentially considered by the VHA in his opinion.

Due consideration has been given to the assertions of the Veteran and his friend that his cardiomyopathy is related to his service or to his service-connected bilateral knee disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of cardiomyopathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Cardiologic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as chest pain, there is no indication that either the Veteran or his friend is competent to etiologically link his cardiomyopathy to his active service or to any service-connected disability.  A VA examiner and VHA medical expert have clearly addressed these arguments.  Neither the Veteran nor his friend have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating cardiologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Service connection is denied.


ORDER

An initial disability rating in excess of 10 percent prior to May 8, 2013, for left knee disability, is denied.

A disability rating in excess of 30 percent on and after May 8, 2013, for left knee disability, is denied.

A disability rating in excess of 40 percent for a right knee disability is denied.

Service connection for cardiomyopathy is denied.


REMAND

With regard to the Veteran's petition to reopen claims for service connection for allergic rhinitis/sinusitis and high cholesterol, in the May 2012 substantive appeal, the Veteran requested a hearing before the Board at the local RO (Travel Board).  Such was noted and discussed in the Board's November 2012 Remand.  The RP's October 2013 acknowledged the outstanding request.  However, no action was taken to schedule the hearing.  Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a Travel Board hearing as requested.  38 C.F.R. § 20.704 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


